This Office Action is in response to the response filed on May 3, 2022.

Applicant’s election without traverse of Group I, claims 1-11 and 16-23, is acknowledged.  Non-elected claims 12-15 are withdrawn from further consideration.

Claims 1-4 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (Chinese patent publication CN 1064497701, which was cited in the Information Disclosure Statement filed on July 20, 2021).
As to independent claim 1, Mao discloses a photon avalanche diode (see the entire reference, including the Fig. 1 disclosure), comprising: a semiconductor body having a first side and a second side opposite the first side; a primary doped region 4 of a first (N) conductivity type at the first side of the semiconductor body; a primary doped region 1 of a second (P) conductivity type opposite the first conductivity type at the second side of the semiconductor body; an enhancement region 3 of the second conductivity type below and adjoining the primary doped region 4 of the first conductivity type, the enhancement region 3 forming an active pn-junction with the primary doped region 4 of the first conductivity type; and a collection region 2 of the first conductivity type interposed between the enhancement region 3 and the primary doped region 1 of the second conductivity type, and configured to transport a photocarrier generated in the collection region or the primary doped region of the second conductivity type towards the enhancement region. 

As to dependent claim 2, Mao’s semiconductor body is a Si body (see the translation of claim 2, for example), wherein the first conductivity type is n-type, wherein the second conductivity type is p-type, wherein the primary doped region 4 of the first conductivity type is a primary cathode region of the photon avalanche diode, and wherein the primary doped region 1 of the second conductivity type is a primary anode region of the photon avalanche diode.
As to dependent claim 3, Mao’s photon avalanche diode further comprises an auxiliary doped region 5 of the second conductivity type at the first side of the semiconductor body and laterally spaced apart from the primary doped region 4 of the first conductivity type, wherein the auxiliary doped region 5 of the second conductivity type is vertically separated from the primary doped region 1 of the second conductivity type by the collection region 2.
As to dependent claim 4, Mao’s photon avalanche diode further comprises an auxiliary doped region 6 of the first conductivity type at the first side of the semiconductor body, wherein the auxiliary doped region 5 of the second conductivity type is laterally interposed between the auxiliary doped region 6 of the first conductivity type and the primary doped region 4 of the first conductivity type at the first side of the semiconductor body.
As to independent claim 16, Mao discloses a method of producing a photon avalanche diode (see the entire reference, including the Fig. 1 disclosure), the method comprising:  forming a primary doped region 4 of a first (N) conductivity type at a first side of a semiconductor body; forming a primary doped region 1 of a second (P) conductivity type opposite the first conductivity type at a second side of the semiconductor body opposite the first side; forming an enhancement region 3 of the second conductivity type below and adjoining the primary doped region 4 of the first conductivity type, the enhancement region 3 forming an active pn-junction with the primary doped region 4 of the first conductivity type; and forming a collection region 2 of the first conductivity type interposed between the enhancement region 3 and the primary doped region 1 of the second conductivity type, and configured to transport a photocarrier generated in the collection region or the primary doped region of the second conductivity type towards the enhancement region.
As to dependent claim 17, Mao’s semiconductor body is a Si body (see the translation of claim 2, for example), wherein the first conductivity type is n-type, wherein the second conductivity type is p-type, wherein the primary doped region 4 of the first conductivity type is a primary cathode region of the photon avalanche diode, and wherein the primary doped region 1 of the second conductivity type is a primary anode region of the photon avalanche diode.
As to dependent claim 18, Mao’s method further comprises forming an auxiliary doped region 5 of the second conductivity type at the first side of the semiconductor body and laterally spaced apart from the primary doped region 4 of the first conductivity type, wherein the auxiliary doped region 5 of the second conductivity type is vertically separated from the primary doped region 1 of the second conductivity type by the collection region 2.
As to dependent claim 19, Mao’s method further comprises forming an auxiliary doped region 6 of the first conductivity type at the first side of the semiconductor body, wherein the auxiliary doped region 5 of the second conductivity type is laterally interposed between the auxiliary doped region 6 of the first conductivity type and the primary doped region 4 of the first conductivity type at the first side of the semiconductor body.

Claims 5-11 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 An English translation of Mao is at https://patents.google.com/patent/CN106449770A/en.